Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 30, 1992, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
The Board found that claimant abandoned his employment rather than obey an order to work an additional 15 minutes and that claimant was required to work until his duties were completed. Although claimant presented a different version of the events surrounding his loss of employment, this merely raised a question of credibility which was for the Board to resolve. The Board’s conclusion that claimant left his job voluntarily and without good cause is supported by substantial evidence in the record and should be upheld.
Mikoll, J. P., White, Casey and Yesawich Jr., JJ., concur. Ordered that the decision is affirmed, without costs.